DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/18, 06/27/19 and 09/06/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-15 and 17-19 are objected to because of the following informalities:  
Regarding Claim 2, “... the second charging step and the correlation characteristic obtaining step are performed upon connection of the external power source is established while the movable body is stopped” is grammatically incorrect. The Examiner suggests, “... the second charging step and the correlation characteristic obtaining step are performed upon connection of the external power source [[is established]] while the movable body is stopped.”
Regarding Claim 3, the Examiner suggests putting a comma in Line 7, after the words “power source” to make the Claim clearer.

Regarding Claim 5, Line 22 is grammatically incorrect and unclear. The Examiner suggests rewording the claim to recite: “…at least a predetermined use period has passed from a time when the battery was initially used or…”
Regarding Claim 6, Lines 5-8, the limitation is unclear. The Examiner suggests rewording the claim to recite: “a charging and discharging unit that supplies electric power from a power source to the battery until a full charge state is reached, and subsequently supplies electric power from the battery to a discharge target until a lower-limit charge state is reached”.
Regarding Claim 6, Line 11 the Examiner suggests replacing the recitation of “turned from the full charge state into the lower-limit charge state” with “discharged from the full charge state to the lower-limit charge state”.
Claim 7 is objected to on the same grounds as Claim 4. 
Claims 8-11 are objected to on the same grounds as Claim 5.
Regarding Claim 12, Lines 15-17, the limitation is grammatically incorrect and the Examiner suggests making the same changes as made in Claim 2.

Claim 14 is objected to on the same grounds as Claim 4.
Claim 15 is objected to on the same grounds as Claim 5.
Regarding Claim 17, Lines 21-22, the limitation is grammatically incorrect and the Examiner suggests making the same changes as made in Claim 2.
Claim 18 is objected to on the same grounds as Claim 4.
Claim 19 is objected to on the same grounds as Claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 12-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 6, Lines 13-17, it is unclear how the battery can be charged to the full charge state (Line 14), and then charging is resumed after temporarily halting charging (Line 15). When the battery is already fully charged, then it cannot be charged even more. The Examiner suggests rewording the limitation to show that charging starts 
Claims 12-15 are rejected as depending on Claim 6.
Regarding Claim 16, Lines 2-6 are rejected on the same grounds as Claim 6, Lines 13-17. The Examiner suggests rewording the limitation in a similar way. See Claim 1, Lines 10-15.
Claims 17-19 are rejected as depending on Claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Pre-Grant Pub 2015/0100261 A1, Pub. Date April 9, 2015).
Regarding Claim 16, Wang teaches:
A battery state estimation device that obtains a correlation characteristic between an open-end voltage (paragraph 0002 of the Instant Application discloses: "the open-end voltage (hereinafter, also referred to as the abbreviation 'OCV (Open and a charge rate (par 0007, generating an Open Circuit Voltage-State Of Capacity (OCV-SOC) curve according to the acquired power stored in the battery and the acquired OCV when the battery completes charging; paragraph 0002 of the Instant Application discloses: "the charging rate (hereinafter, also referred to as the abbreviation 'SOC (State Of Charge)')") that changes due to degradation (par 0004, For example, after a battery is used for more than hundreds of times in a circular manner, the battery becomes aged. Even if scale, division display of power is full, the battery cannot be used for enough time because after the battery is aged, a battery capacity represented by a same voltage of the battery changes and a corresponding battery capacity becomes smaller, which causes a great difference between displayed power and actual battery power), comprising 
a voltage detection unit that detects a voltage of the battery (par 0061, It should be noted that for the second acquiring unit 302, as one of implementable manners, the second acquiring unit 302 may specifically include (not shown in FIG. 3) a detecting subunit configured to detect a voltage and a current of the battery; the voltage detection unit is the detecting subunit configured to detect a voltage); 
a current detection unit that detects a current of the battery (par 0061, It should be noted that for the second acquiring unit 302, as one of implementable manners, the second acquiring unit 302 may specifically include (not shown in FIG. 3) a detecting ; 
an intermittent charging unit that supplies electric power from a power source to the battery (par 0027, Before the discharging is completed, no charger or universal serial bus (USB) is plugged, which prevents the battery from entering the charging state. The battery is charged after the discharging is completed, and only in this case the battery enters the charging state.; In paragraph 0027 it is suggested that charging happens through a charger or USB charger USB; Mobile phones are charged by plugging them into a wall outlet through a charger or USB charger.; The external power source is the wall outlet that the charger is plugged into.; par 0031; the intermittent charging unit is the unit that allows the battery to be charged 3mAh or 5mAh at a time) and charges the battery until the full charge state is reached from the lower-limit charge state, and resumes charging after temporarily halting charging for a predetermined period every time one of a plurality of measuring points defined between the lower-limit charge state and the full charge state (par 0031, In this embodiment of the present invention, the power increase of the battery is acquired according to the preset time interval in step 101, and when the power increase of the battery meets a condition of the preset threshold, the power stored in the battery and the OCV are acquired at this time. For example, the preset threshold may be set to 3 mAh or 5 mAh, that is, each time when an increase of charged power reaches 3 mAh, power stored in the battery and an OCV at ; 
an open-end voltage obtaining unit (302, Fig 3, par 0060, a second acquiring unit 302 configured to acquire power stored in the battery and an open circuit voltage OCV at a time when the power increase of the battery acquired by the first acquiring unit reaches a preset threshold) that obtains an open-end voltage of the battery by the voltage detection unit while the charging is temporarily halted at each of the measuring points by the intermittent charging unit; and 
a correlation characteristic obtaining unit (303, Fig 3, par 0060, a generating unit 303 configured to when the battery completes charging, generate an OCV-SOC curve according to the power stored in the battery and the OCV that are acquired by the second acquiring unit) that obtains the correlation characteristic of the battery based on the charge rate at each of the measuring points and the open-end voltage measured at each of the measuring points by the open-end voltage obtaining unit.

Regarding Claim 17, Wang teaches:
the battery (par 0003, People need to monitor battery power of a terminal) is mounted on a movable body (par 0003, portable terminals such as mobile phones), and 
the power source is an external power source disposed outside the movable body (par 0027; In paragraph 0027 it is suggested that charging happens through a USB; Mobile phones are charged by plugging them into a wall outlet through a USB charger.; The external power source is the wall outlet.), and 
the charging of the battery performed by the intermittent charging unit (par 0031), and the obtainment of the correlation characteristic performed by the correlation characteristic obtaining unit (303, Fig 3, par 0060) are performed upon connection of the external power source is established while the movable body is stopped (par 0027; when the mobile phone is connected to the wall outlet, it is stopped.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pre-Grant Pub 2015/0100261 A1, Pub. Date April 9, 2015) in view of Mullen et al. (US Pre-Grant Pub 2017/0010328 A1, Pub. Date January 12, 2017, herein Mullen).
Regarding Claim 1, Wang teaches:
A battery state estimation method that obtains a correlation characteristic between an open-end voltage (paragraph 0002 of the Instant Application discloses: "the open-end voltage (hereinafter, also referred to as the abbreviation 'OCV (Open Circuit Voltage)')") and a charge rate of a battery (par 0007, generating an Open Circuit Voltage-State Of Capacity (OCV-SOC) curve according to the acquired power stored in the battery and the acquired OCV when the battery completes charging; paragraph 0002 of the Instant Application discloses: "the charging rate (hereinafter, also referred to as the abbreviation 'SOC (State Of Charge)')") that changes due to degradation (par 0004, For example, after a battery is used for more than hundreds of times in a circular manner, the battery becomes aged. Even if scale, division display of power is full, the battery cannot be used for enough time because after the battery is aged, a battery capacity represented by a same voltage of the battery changes and a corresponding battery capacity becomes smaller, which causes a great difference between displayed power and actual battery power) , comprising 
a discharging step for discharging the battery... to a lower-limit charge state (par 0007, where the battery has completed discharging before entering the charging state; par 0027) and 
a second charging step for recharging the battery from the lower-limit charge state to the full charge state, halting charging for a predetermined period every time one of a plurality of measuring points defined between the lower-limit charge state and the full charge state is reached, measuring the open-end voltage of the battery after the predetermined period has passed, and then resuming charging after the measuring is completed (par 0031, In this embodiment of the present invention, the power increase of the battery is acquired according to the preset time interval in step 101, and when the power increase of the battery meets a condition of the preset threshold, the power stored in the battery and the OCV are acquired at this time. For example, the preset threshold may be set to 3 mAh or 5 mAh, that is, each time when an increase of charged power reaches 3 mAh, power stored in the battery and an OCV at this time are calculated and acquired, and power stored in the battery and OCVs that are acquired for multiple times may be saved in a table. The power increase of the battery refers to an increase of power stored in the battery when the battery is charged.); par 0056, Table 1, the columns for Power and OCV Voltage) and 
a correlation characteristic obtaining step for obtaining the correlation characteristic of the battery based on the charge rate at each of the measuring points and the open-end voltage measured at each of the measuring points (par 0039, Generate an OCV-SOC curve according to the acquired power stored in the battery and the acquired OCV when the battery completes charging.).
Wang does not teach:
a first charging step for connecting a power source to the battery and charging the battery until a full charge state is reached
calculating a battery capacity of the battery by accumulating a discharge current during the discharging
However, Mullen teaches:
a first charging step for connecting a power source to the battery and charging the battery until a full charge state is reached (par 0044, from a full charge state), 
a discharging step for discharging the battery from the full charge state to a lower-limit charge state and calculating a battery capacity of the battery by accumulating a discharge current during the discharging (par 0044, Note that if the battery 121 has gone from a full charge state, as indicated in FIG. 2A, through a full discharge without any additional charging, then when the low-voltage-threshold is met, the data point that has been collected is a measure of the full capacity of the battery 121.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having a first because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Regarding Claim 2, Wang teaches:
the battery (par 0003, People need to monitor battery power of a terminal) is mounted on a movable body (par 0003, portable terminals such as mobile phones), and 
the power source is an external power source disposed outside the movable body (Wang: par 0027, Before the discharging is completed, no charger or universal serial bus (USB) is plugged, which prevents the battery from entering the charging state. The battery is charged after the discharging is completed, and only in this case the battery enters the charging state.; In paragraph 0027 it is suggested that charging happens through a charger or USB charger USB; Mobile phones are charged by plugging them into an external power source such as a wall outlet through a charger or USB charger.), and 
the discharging step (Wang: par 0007), the second charging step and the correlation characteristic obtaining step (Wang: par 0031) are performed upon connection of the external power source is established while the movable body is stopped (Wang: par 0027; Mobile phones are not moving while they are plugged into the wall through a USB charger.).
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Regarding Claim 6, Wang teaches:
A battery state estimation device that obtains a correlation characteristic between an open-end voltage (paragraph 0002 of the Instant Application discloses: "the open-end voltage (hereinafter, also referred to as the abbreviation 'OCV (Open Circuit Voltage)')") and a charge rate (par 0007, generating an Open Circuit Voltage-State Of Capacity (OCV-SOC) curve according to the acquired power stored in the that changes due to degradation (par 0004, For example, after a battery is used for more than hundreds of times in a circular manner, the battery becomes aged. Even if scale, division display of power is full, the battery cannot be used for enough time because after the battery is aged, a battery capacity represented by a same voltage of the battery changes and a corresponding battery capacity becomes smaller, which causes a great difference between displayed power and actual battery power), comprising 
a voltage detection unit that detects a voltage of the battery (par 0061, It should be noted that for the second acquiring unit 302, as one of implementable manners, the second acquiring unit 302 may specifically include (not shown in FIG. 3) a detecting subunit configured to detect a voltage and a current of the battery; the voltage detection unit is the detecting subunit configured to detect a voltage; par 0069); 
a current detection unit that detects a current of the battery (par 0061, It should be noted that for the second acquiring unit 302, as one of implementable manners, the second acquiring unit 302 may specifically include (not shown in FIG. 3) a detecting subunit configured to detect a voltage and a current of the battery; the current detection unit is the detecting subunit configured to detect a current; par 0069); 
a charging and discharging unit that supplies electric power from a power source to the battery (Wang: par 0027, Before the discharging is completed, no charger or universal serial bus (USB) is plugged, which prevents the battery from entering the charging state. The battery is charged after the discharging is completed, and only in this case the battery enters the charging state.; In paragraph 0027 it is suggested that charging happens through a charger USB; Mobile phones are charged by plugging them into a wall outlet through a charger or USB charger.; The power source is the wall outlet; par 0007; The charging and discharge unit is that which causes the battery to enter the charging state and to complete discharging), and
supplies electric power from the battery to a discharge target (par 0007, where the battery has completed discharging before entering the charging state; par 0060, In a practical application, the terminal for displaying battery power provided in this embodiment of the present invention may be specifically be built in a terminal; the discharge target is a component such as apparatus for displaying battery power 300 which uses power supplied from the battery)
an intermittent charging unit that supplies electric power from the power source to the battery and charges the battery until the full charge state is reached from the lower-limit charge state, and resumes charging after temporarily halting charging for a predetermined period every time one of a plurality of measuring points defined between the lower-limit charge state and the full charge state (par 0031, In ; 
an open-end voltage obtaining unit that obtains an open-end voltage of the battery by the voltage detection unit while the charging is temporarily halted at each of the measuring points by the intermittent charging unit (302, Fig 3, par 0060, a second acquiring unit 302 configured to acquire power stored in the battery and an open circuit voltage OCV at a time when the power increase of the battery acquired by the first acquiring unit reaches a preset threshold); and 
a correlation characteristic obtaining unit that obtains the correlation characteristic of the battery based on the charge rate at each of the measuring points and the open-end voltage measured at each of the measuring points by the open-end voltage obtaining unit (303, Fig 3, par 0060, a generating unit 303 configured to when the battery completes charging, generate an OCV-SOC curve according to the power stored in the battery and the OCV that are acquired by the second acquiring unit).
Wang does not teach:
the battery is charged until a full charge state is reached so as to discharge the battery until a lower-limit charge state is reached;
a battery capacity calculation unit that calculates a battery capacity of the battery by accumulating a discharge current detected by the current detection unit while the battery is turned from the full charge state into the lower-limit charge state
However, Mullen teaches:
the battery is charged until a full charge state is reached so as to discharge the battery until a lower-limit charge state is reached (par 0044); 
a battery capacity calculation unit that calculates a battery capacity of the battery by accumulating a discharge current detected by the current detection unit while the battery is turned from the full charge state into the lower-limit charge state (par 0044, Note that if the battery 121 has gone from a full charge state, as indicated in FIG. 2A, through a full discharge without any additional charging, then when the low-voltage-threshold is met, the data point that has been collected is a measure of the full capacity of the battery 121.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the battery is charged until a full charge state is reached so as to discharge the battery until a lower-limit charge state is reached and a battery capacity calculation unit that calculates a battery capacity of the battery by accumulating a discharge current detected by the current detection unit while the battery is turned from the full charge state into the lower-limit charge state because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Regarding Claim 12, Wang teaches:
the battery (par 0003, People need to monitor battery power of a terminal) is mounted on a movable body (par 0003, portable terminals such as mobile phones), and 
the power source is an external power source disposed outside the movable body (Wang: par 0027, Before the discharging is completed, no charger or universal serial bus (USB) is plugged, which prevents the battery from entering the charging state. The battery is charged after the discharging is completed, and only in this case the battery enters the charging state.; In paragraph 0027 it is suggested that charging , and 
the charging and discharging of the battery performed by the charging and discharging unit (par 0007; The charging and discharge unit is that which causes the battery to enter the charging state and to complete discharging), the charging of the battery performed by the intermittent charging unit (par 0031; The intermittent charging unit is the unit that charges the battery every 3mAh or 5mAh), and the obtainment of the correlation characteristic performed by the correlation characteristic obtaining unit are performed upon connection of the external power source is established while the movable body is stopped (Wang: par 0027; Mobile phones are not moving while they are plugged into the wall through a USB charger.).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mullen and further in view of Schuessler (US Pre-Grant Pub 2012/0229071 A1, Pub. Date September 13, 2012).
Regarding Claim 3, Wang teaches:
the movable body (par 0003)... is capable of performing external charging that charges the battery with electric power supplied by the external power source (par 0031, the battery is charged) 
the second charging step and discharging in the discharging step (Wang: par 0007) are performed using the... charger (Wang: par 0027, Before the discharging is completed, no charger or universal serial bus (USB) is plugged, which prevents the battery from entering the charging state. The battery is charged after the discharging is completed, and only in this case the battery enters the charging state.; In paragraph 0027 it is suggested that charging happens through a charger or USB charger).
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Wang and Mullen do not teach:
a bidirectional charger that is capable of performing… external power supply that discharges from the battery to an external supply target disposed outside the moving body
However, Schuessler teaches:
the movable body comprises a bidirectional charger that is capable of performing external charging that charges the battery with electric power supplied by the external power source and external power supply that discharges from the battery to an external supply target disposed outside the moving body (par 0012, For example, bi-directional charging device 105 may be a portable device such as a... cellular phone, to name just a few examples. In such a device 105, the device 105 may both use the power received from charging bay 110 and share the power with a rechargeable electronic device 115. In this manner, a portable device may provide power for other portable devices in the vicinity, including providing power for other rechargeable electronic devices 115.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Mullen in view of Schuessler by having a bidirectional charger that is capable of performing external power supply that discharges from the battery to an external supply target disposed outside the moving body because it yields the predictable result of allowing other portable devices that 
Regarding Claim 13, Wang teaches:
the movable body (par 0003, mobile phones)... is capable of performing external charging that charges the battery with electric power supplied by the external power source (par 0027, Before the discharging is completed, no charger or universal serial bus (USB) is plugged, which prevents the battery from entering the charging state; the mobile phone is charged with a charger, which is plugged into a wall outlet, which is the external power source)
the charging and discharging of the battery performed by the charging and discharging unit (par 0007; The charging and discharge unit is that which causes the battery to enter the charging state and to complete discharging), and the charging of the battery performed by the intermittent charging unit (par 0031; the intermittent charging unit is the unit that allows the battery to be charged 3mAh or 5mAh at a time) are performed using the... charger (Wang: par 0027, the charger).
Wang does not teach:
a bidirectional charger that is capable of… performing external power supply that discharges from the battery to an external supply target disposed outside the moving body
However, Schuessler teaches:
a bidirectional charger that is capable of… performing external power supply that discharges from the battery to an external supply target disposed outside the moving body (par 0012, For example, bi-directional charging device 105 may be a portable device such as a... cellular phone, to name just a few examples. In such a device 105, the device 105 may both use the power received from charging bay 110 and share the power with a rechargeable electronic device 115. In this manner, a portable device may provide power for other portable devices in the vicinity, including providing power for other rechargeable electronic devices 115.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Mullen in view of Schuessler by having a bidirectional charger that is capable of performing external power supply that discharges from the battery to an external supply target disposed outside the moving body because it yields the predictable result of allowing other portable devices that need charging such as another mobile phone to be charged portably at the user’s convenience.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mullen and further in view of Kawamura et al. (US Pre-Grant Pub 2017/0282745 A1, Pub. Date October 5, 2017, herein Kawamura).
Wang teaches:
the discharging step (Wang: par 0007), the second charging step and the correlation characteristic obtaining step (Wang: par 0031)
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.

Wang and Mullen do not teach:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body
However, Kawamura teaches:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body , 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Mullen in view of Kawamura by having an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body because it yields the predictable result of allowing the user to get an updated determination of the SOC in case the user thinks the battery is more degraded than the current SOC-OCV curve is indicating due to poor performance of the battery such as the battery showing 20% charge and then suddenly shutting off.
Regarding Claim 14, Wang teaches:
the charging and discharging of the battery performed by the charging and discharging unit (par 0007; The charging and discharge unit is that which causes the battery to enter the charging state and to complete discharging), the charging of the battery performed by the intermittent charging unit (par 0031; the intermittent charging unit is the unit that allows the battery to be charged 3mAh or 5mAh at a time), and the obtainment of the correlation characteristic performed by the correlation characteristic obtaining unit (303, Fig 3, par 0060)
Wang and Mullen do not teach:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body
However, Kawamura teaches:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body (par 0084, FIG. 9 is a flow chart for the determination of the SOC-OCV curve. The flow starts from a time point when the battery ECU 130 receives an instruction for determining the SOC-OCV curve from a control section of the transport device 10. It should be noted that here, a case will be described where the first storage battery 111 is selected as the target electric storage section to determine the SOC-OCV curve of the first storage battery 111.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Mullen in view of Kawamura by having an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body because it yields the predictable result of allowing the user to get an updated determination of the SOC in case the user thinks the battery is more degraded than the current SOC-OCV curve is indicating due to poor performance of the battery such as the battery showing 20% charge and then suddenly shutting off.

Claims 5, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mullen and further in view of Dubarry et al. (US Pre-Grant Pub 2018/0321323 A1, Filing Date February 27, 2017, herein Dubarry).
Regarding Claim 5, Wang teaches:
the discharging step (Wang: par 0007), the second charging step and the correlation characteristic obtaining step (Wang: par 0031) are performed
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the 
Wang and Mullen do not teach:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic
However, Dubarry teaches:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic (par 0123, By periodically updating the OCV and SOC relationship throughout the life of the lithium-ion cell, the evolution of the SOH may be tracked and the OCV and SOC relationship and the thermodynamic capacity Q.sub.TH in a battery fuel gauging circuit may be recalibrated. This provides a significant improvement over existing fuel gauge algorithms that typically assume that the OCV and SOC relationship is constant throughout the life of a lithium-ion cell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Mullen in view of Dubarry by having performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the because it allows the evolution of the state of health of the battery to be tracked as taught by Dubarry (par 0123).

Claim 8 is rejected on the same grounds as Claim 5.

Regarding Claim 15, Wang teaches:
the charging and discharging of the battery performed by the charging and discharging unit (par 0007; The charging and discharge unit is that which causes the battery to enter the charging state and to complete discharging), the charging of the battery performed by the intermittent charging unit (par 0031; the intermittent charging unit is the unit that allows the battery to be charged 3mAh or 5mAh at a time), and the obtainment of the correlation characteristic performed by the correlation characteristic obtaining unit (303, Fig 3, par 0060)
Wang and Mullen do not teach:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic
However, DuBarry teaches:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic (Dubarry: par 0123, By periodically updating the OCV and SOC relationship throughout the life of the lithium-ion cell, the evolution of the SOH may be tracked and the OCV and SOC relationship and the thermodynamic capacity Q.sub.TH in a battery fuel gauging circuit may be recalibrated. This provides a significant improvement over existing fuel gauge algorithms that typically assume that the OCV and SOC relationship is constant throughout the life of a lithium-ion cell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Mullen in view of Dubarry by having performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic because it allows the evolution of the state of health of the battery to be tracked as taught by Dubarry (par 0123).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mullen and further in view of Schuessler (US Pre-Grant Pub 2012/0229071 A1, Pub. Date September 13, 2012) and further in view of Kawamura (US Pre-Grant Pub 2017/0282745 A1, Pub. Date October 5, 2017, herein Kawamura).
Wang teaches:
the discharging step (Wang: par 0007), the second charging step and the correlation characteristic obtaining step (Wang: par 0031)
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Wang, Mullen and Schuessler do not teach:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body
However, Kawamura teaches:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body (130, Fig 9, par 0084, FIG. 9 is a flow chart for the determination of the SOC-OCV curve. The flow starts from a time point when the battery ECU 130 receives an instruction for determining the SOC-OCV curve from a control section of the transport device 10. It , 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Mullen and Schuessler in view of Kawamura by having an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body because it yields the predictable result of allowing the user to get an updated determination of the SOC in case the user thinks the battery is more degraded than the current SOC-OCV curve is indicating due to poor performance of the battery such as the battery showing 20% charge and then suddenly shutting off.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mullen and further in view of Schuessler (US Pre-Grant Pub 2012/0229071 A1, Pub. Date September 13, 2012) and further in view of Dubarry.
Wang teaches:
the discharging step (Wang: par 0007), the second charging step and the correlation characteristic obtaining step (Wang: par 0031) are performed
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Wang, Mullen and Schuessler do not teach:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic
However, Dubarry teaches:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic (par 0123, By periodically updating the OCV and SOC relationship throughout the life of the lithium-ion cell, the evolution of the SOH may be tracked and the OCV and SOC relationship and the thermodynamic capacity Q.sub.TH in a battery fuel gauging circuit may be recalibrated. This provides a significant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Mullen and Schuessler in view of Dubarry by having performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic because it allows the evolution of the state of health of the battery to be tracked as taught by Dubarry (par 0123).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mullen and further in view of Kawamura et al. (US Pre-Grant Pub 2017/0282745 A1, Pub. Date October 5, 2017, herein Kawamura) and further in view of Dubarry.
Wang teaches:
the discharging step (Wang: par 0007), the second charging step and the correlation characteristic obtaining step (Wang: par 0031) are performed
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Wang, Mullen and Kawamura do not teach:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic
However, Dubarry teaches:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic (par 0123, By periodically updating the OCV and SOC relationship throughout the life of the lithium-ion cell, the evolution of the SOH may be tracked and the OCV and SOC relationship and the thermodynamic capacity Q.sub.TH in a battery fuel gauging circuit may be recalibrated. This provides a significant improvement over existing fuel gauge algorithms that typically assume that the OCV and SOC relationship is constant throughout the life of a lithium-ion cell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Mullen and Kawamura in view of Dubarry by having performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic because it allows the evolution of the state of health of the battery to be tracked as taught by Dubarry (par 0123).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mullen and further in view of Schuessler (US Pre-Grant Pub 2012/0229071 A1, Pub. Date September 13, 2012) and further in view of Kawamura (US Pre-Grant Pub 2017/0282745 A1, Pub. Date October 5, 2017, herein Kawamura) and further in view of Dubarry.
Wang teaches:
the discharging step (Wang: par 0007), the second charging step and the correlation characteristic obtaining step (Wang: par 0031) are performed
Wang does not teach:
the first charging step
However, Mullen teaches:
the first charging step (Mullen: par 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Mullen by having the first charging step because determining the capacity of the battery before the intermittent charging step yields the predictable result of calculating the state of charge during the intermittent charging of the battery instead of after the completion of the intermittent charging of the battery.
Wang, Mullen, Schuessler and Kawamura do not teach:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic
However, Dubarry teaches:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic (par 0123, By periodically updating the OCV and SOC relationship throughout the life of the lithium-ion cell, the evolution of the SOH may be tracked and the OCV and SOC relationship and the thermodynamic capacity Q.sub.TH in a battery fuel gauging circuit may be recalibrated. This provides a significant improvement over existing fuel gauge algorithms that typically assume that the OCV and SOC relationship is constant throughout the life of a lithium-ion cell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Mullen, Schuessler and Kawamura in view of Dubarry by having performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic because it allows the evolution of the state of health of the battery to be tracked as taught by Dubarry (par 0123).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kawamura (US Pre-Grant Pub 2017/0282745 A1, Pub. Date October 5, 2017, herein Kawamura).
Wang teaches:
the charging of the battery performed by the intermittent charging unit (par 0031; the intermittent charging unit is the unit that allows the battery to be charged 3mAh or 5mAh at a time), and the obtainment of the correlation characteristic performed by the correlation characteristic obtaining unit (303, Fig 3, par 0060)
Wang and Mullen do not teach:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body
However, Kawamura teaches:
an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body (par 0084, FIG. 9 is a flow chart for the determination of the SOC-OCV curve. The flow starts from a time point when the battery ECU 130 receives an instruction for determining the SOC-OCV curve from a control section of the transport device 10. It should be noted that here, a case will be described where the first storage battery 111 is selected as the target electric storage section to determine the SOC-OCV curve of the first storage battery 111.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Kawamura by having an obtainment determination unit that is operable by a user to select whether to newly obtain the correlation characteristic or not is mounted on the movable body because it yields the predictable result of allowing the user to get an updated determination of the SOC in case the user thinks the battery is more degraded than the current SOC-OCV curve is indicating due to poor performance of the battery such as the battery showing 20% charge and then suddenly shutting off.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of DuBarry.
Wang teaches:
the charging of the battery performed by the intermittent charging unit (par 0031; the intermittent charging unit is the unit that allows the battery to be charged 3mAh or 5mAh at a time), and the obtainment of the correlation characteristic performed by the correlation characteristic obtaining unit (303, Fig 3, par 0060)
Wang and Mullen do not teach:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic
However, DuBarry teaches:
performed on a condition that at least a predetermined use period has passed from a time started using the battery or a time of previous obtainment of the correlation characteristic (Dubarry: par 0123, By periodically updating the OCV and SOC relationship throughout the life of the lithium-ion cell, the evolution of the SOH may be tracked and the OCV and SOC relationship and the thermodynamic capacity Q.sub.TH in a battery fuel gauging circuit may be recalibrated. This provides a significant improvement over existing fuel gauge algorithms that typically assume that the OCV and SOC relationship is constant throughout the life of a lithium-ion cell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Mullen in view of Dubarry by having performed on a condition that at least a predetermined use period has passed because it allows the evolution of the state of health of the battery to be tracked as taught by Dubarry (par 0123).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/
Examiner, Art Unit 2866
02/14/2021